Craig Wilson Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C. 20549 Re:Data Domain, Inc. Form 10-K for Fiscal Year Ended December 31, 2008 Filed March 13, 2009 File No. 001-33517 Dear Mr.Wilson: Data Domain, Inc. (the “Company,” “we” or “us”) hereby sets forth the following information in response to the comments contained in the correspondence of the staff of the Securities and Exchange Commission (the “Staff”), dated April 29, 2009, relating to the Company’s Annual Report on Form 10-K (File No.001-33517) for the fiscal year ended December31, 2008 (the “Form 10-K”). We have set forth below the comments received by the Staff. Following each Staff comment is a summary of the Company’s action taken in response thereto. Item 8.
